UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                            Chapter 11

 GREYLOCK CAPITAL ASSOCIATES,                      Case No. 21-22063 (RDD)
 LLC,

                         Debtor.

                        ORDER GRANTING MOTION TO REJECT
                       LEASE NUNC PRO TUNC TO PETITION DATE

          Upon the motion of the Debtor to reject its Agreement of Lease with 285 Madison Owner

LLC (“Landlord”), dated as of May 19, 2014 (as amended, “Lease”), nunc pro tunc to January 31,

2021, the date on which the Debtor commenced this case (“Petition Date”), pursuant to Bankruptcy

Code section 365(a); and due and proper notice of the motion having been given; now, therefore, it

is hereby:

          ORDERED, that the motion is granted as provided herein; and it is further

          ORDERED, that the Lease be and hereby is rejected nunc pro tunc to the Petition Date; and

it is further

          ORDERED, that Landlord’s proof of claim for rejection damages claim under Bankruptcy

Code section 502(b)(6) shall be filed by April 5, 2021; provided, the Debtor shall serve notice of

entry of this order on the Landlord by first class mail within 3 business days following entry hereof

and file proof of service; and it is further

          ORDERED, that the Court shall retain jurisdiction to hear all matters related to the

implementation of this Order.


Dated: White Plains, New York
       February ___, 2021

                                                      Honorable Robert D. Drain
                                                      United States Bankruptcy Judge
